Opinion filed August 6, 2009




                                              In The


   Eleventh Court of Appeals
                                          ____________

                                    No. 11-07-00380-CR
                                        __________

                        RONALD GENE WOOTEN, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 385th District Court
                                  Midland County, Texas
                              Trial Court Cause No. CR33597


                             MEMORANDUM OPINION

        Ronald Gene Wooten was indicted for aggravated assault with a deadly weapon. He pleaded
guilty, and the jury assessed his punishment at six years confinement. Wooten challenges his
conviction with a single issue, contending that the trial court erred by failing to make a thorough
inquiry into the reasons for his dissatisfaction with his appointed counsel.
       Counsel was appointed for Wooten on June 8, 2007. Counsel filed a motion to reduce
Wooten’s bail on June 21 and filed several pretrial motions on July 5, including a request for
appointment of an investigator. The trial court appointed an investigator on August 8. Counsel filed
a motion to withdraw on August 13, and the trial court held a hearing on August 16. The trial court
gave Wooten the opportunity to explain why he wanted new counsel. He complained that counsel
would not let him look through his file, that counsel treated him like a child, that counsel wanted to
talk about matters unrelated to his case, and that counsel told him that he had to plead guilty. The
trial court asked about the investigator, and counsel explained that she had been on vacation and was
behind. Counsel indicated that the investigator could probably not complete her work before the
scheduled pretrial but could before trial. Counsel also explained that he had been delayed
transcribing the State’s file because his legal assistant had been out. Wooten was given the chance
to provide any additional information to the trial court, and he said that he had nothing else to add.
The trial court announced that the final pretrial hearing would be delayed, and it asked Wooten to
give counsel another opportunity, explaining that he was an excellent attorney and that the local
investigators were behind in their work because of a shortage of people.
        The issue arose again during plea discussions. Wooten apparently signed documents in
connection with a plea agreement, but he told the trial court that he wanted to plead nolo contendere
because he was not guilty. The trial court advised Wooten that it would not accept his guilty plea
and that it would set his case for trial. Counsel stated that he was having difficulty with Wooten and
that a hearing on the motion to withdraw was probably necessary. The trial court asked Wooten if
he was still unhappy with his counsel, and Wooten responded:
                Yeah, that’s the main reason why I wanted to withdraw my plea. I would like
        to plead out. But I would like to have an attorney to look at my case, and see what
        I have got, before I accept the plea, you know.

The State announced that it was withdrawing its five-year plea offer. Wooten tried to change his
position to accept the five-year offer, but the trial court reminded him that it could not accept a guilty
plea from someone who was not guilty and scheduled a hearing for the next day on the motion to
withdraw.
        At this hearing, Wooten told the trial court that he had threatened someone with a knife and
that he wanted to accept the State’s plea offer of five years. The trial court refused to accept
Wooten’s plea and asked if he still wanted his counsel removed. Wooten was given the opportunity
to visit with his counsel, and he told the trial court that he wanted to keep appointed counsel.
Wooten subsequently elected to have a jury determine his punishment. At trial, the State abandoned


                                                    2
three enhancement paragraphs, Wooten pleaded guilty, and the jury assessed his punishment at six
years confinement.
        A trial court’s decision to allow a withdrawal and substitution of counsel is reviewed under
an abuse of discretion standard. King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000). Wooten
argues that the trial court abused its discretion because it failed to make a thorough inquiry into the
reasons for his dissatisfaction with his appointed counsel and that without this inquiry it could not
determine if good cause had been shown. The trial court, however, has no obligation to make an
independent inquiry. The burden is on the defendant to show that he is entitled to a change of
counsel. Webb v. State, 533 S.W.2d 780, 784 (Tex. Crim. App. 1976).
        Wooten’s request for new counsel was discussed at two pretrial hearings, and on both
occasions he was given the opportunity to explain why he wanted a new attorney. The reasons he
articulated suggest personality conflict or disagreements over the pace of counsel’s pretrial
investigation. These are insufficient to allow a withdrawal of appointed counsel. King, 29 S.W.3d
at 566. The trial court had considerable evidence that counsel was diligently representing Wooten,
and the jury’s verdict confirms this. Wooten’s indictment alleged a second degree felony and three
enhancements. Wooten, therefore, faced the possibility of life in prison. Moreover, in response to
counsel’s pretrial discovery, the State identified fifteen convictions and eight arrests that it might try
to introduce. The State abandoned the enhancement allegations in exchange for Wooten’s guilty
plea – a strong indication that counsel was effective, but Wooten still faced the potential of twenty
years confinement. The jury’s six-year sentence in spite of Wooten’s considerable criminal record
is further testament to counsel’s representation.
         Wooten has not identified an abuse of discretion by the trial court or harm from counsel’s
representation. Wooten’s issue is overruled.
        The judgment of the trial court is affirmed.




August 6, 2009                                                   RICK STRANGE
Do not publish. See TEX . R. APP . P. 47.2(b).                   JUSTICE
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.

                                                    3